I wish to add these comments:
(1) There appear to have been some violations of the law as to competitive bidding in that, (a) bidding was not in fact closed on August 20, 1962, the date set for closing in the legal advertisement; (b) bids were not awarded in two days after the final date for filing bids; (c) invitations were not mailed out *Page 398 
fifteen days prior to August 20, 1962 (actually on September 21, 1962).
(2) There appears to have been no reliance on the journal of the department. It has been the law of this state for many years that all state departments shall keep such a journal and such journal, like the journal of a court, is controlling.
(3) There appears never to have been any certificate of the Director of Finance that the funds needed for this contract were appropriated, were unexpended and unencumbered, and, therefore, available for expenditure. I am totally unimpressed with the argument that this step is merely routine.